PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shenkal et al.
Application No. 16/788,977
Filed: 12 Feb 2020
For: Accessory E-Cigarette Filter Assembly


:
:
:
:	DECISION ON PETITION
:



This is a decision on the renewed petition under 37 CFR 1.78(c), filed February 24, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the Corrected ADS Form (“ADS”), filed August 12, 2020. 

The petition under 37 CFR 1.78(c) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Additionally, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The initial petition under 37 CFR 1.78(c), filed June 21, 2020, was dismissed on January 27, 2021. A renewed petition was filed over 9 months later, on November 3, 2021. The November 3, 2021 petition was dismissed on December 3, 2021 and not addressed on the merits because the required petition fee was not paid. Petitioner filed a second renewed petition with petition fee on 

Petitioner has provided an adequate explanation to establish the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed and a grantable petition under 37 CFR 1.78(c) was filed was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 119(e) is accepted as being unintentionally delayed. 

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, accompanies this decision on petition.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt